DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 9 – 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mishina et al. (Pub. No.: US 2020/0096355 A1).
Regarding claim 1, Mishina discloses an autonomous driving device configured to perform autonomous driving of a vehicle, comprising:
 	a first map (MP1, FIG. 1) and a second map (MP2, FIG. 1) each having different contents (See FIG. 2, First Map, Second Map, Map information and Driving Control); and
 	at least one processor (11, FIG. 1) programmed to:
 	select any one of the first map and the second map based on a predetermined condition (Based on position or each point on the route, a particular map is selected ¶ 40); and
 	perform the autonomous driving of the vehicle based the selected map (Driving control 1-4, FIG. 2 and ¶¶ 59, 65).

Regarding claims 2 and 10, Mishina discloses the autonomous driving device and method wherein the at least one processor does not use the non-selected map for autonomous driving (The processor selects either map 1 or 2 based on the position on the route ¶ 40).  

Regarding claims 3 and 11, Mishina discloses the autonomous driving device and method, wherein the at least one processor is programmed to: 	
 	measure a position of the vehicle via communication (¶ 40); and 
 	determine a scheduled traveling section in the first map and the second map based on the position of the vehicle (FIGS. 3-5), 
 	wherein the predetermined condition for selection of the map is based on which of the first map and the second map has a larger number of contents included in the scheduled traveling section (FIGS. 3-5).
Regarding claim 5, Mishina discloses the autonomous driving device further comprising:
 	a history database in which the selected map and history information relating to a presence or absence of an override are associated with each other, wherein the predetermined condition for selection of the map is based on which one of the first map and the second map has a lower override occurrence rate in the history database (¶¶ 57, 75, 96).

Regarding claim 9, Mishina discloses a method of performing autonomous driving of a vehicle, comprising:
 	selecting any one of a first map and a second map based on a predetermined condition (See FIG. 2, First Map, Second Map, Map information and Driving Control), wherein the first map and the second map each have different contents (FIG. 2), and
 	performing the autonomous driving of the vehicle based the selected map (Driving control 1-4, FIG. 2 and ¶¶ 59, 65).

Regarding claim 13, Mishina discloses the method, further comprising: wherein the selecting the map is based on the one of the first map and the second map having a lowest override occurrence rate referring to a history database, wherein the history database includes information in which the selected map and history information relating to a presence or absence of an override are associated with each other (¶¶ 57, 75, 96).

Allowable Subject Matter
Claims 4, 6 – 8, 12 and 14 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663